ORDER

PER CURIAM:
Appellant Vance Moller appeals from a judgment entered by the Circuit Court of Clay County finding him to be a sexually violent predator pursuant to § 632.480 and civilly committing him to the Department of Mental Health. Appellant contends that the trial court erroneously permitted the State’s expert to testify that he suffers from pedophilia because the facts and data the expert relied upon in reaching that conclusion were not reasonably reliable as required under § 490.065. After a thorough review of the record, we conclude that no error resulted from the admission of such evidence. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).